—Order, Supreme Court, New York County (Lewis Friedman, J.), entered May 12, 1995, which, denied plaintiff’s motion to, inter alia, vacate the child custody stipulation entered into by the parties, unanimously affirmed, without costs.
Plaintiff’s motion to vacate the child custody stipulation, which granted the parties joint legal custody of their son, was properly denied. Plaintiff failed to substantiate her claim that she was fraudulently induced to enter the agreement by virtue of the defendant’s concealment of his sexual relationship with the child’s former nanny from both the court and the court appointed expert. Although defendant conceded that a sexual relationship existed with the nanny subsequent to the execution of the stipulation, plaintiff was unable to establish that a sexual relationship existed prior to the expert’s evaluation and the execution of the stipulation.
*243In any event, the IAS Court properly concluded that the expert’s recommendation was not significantly influenced by the alleged taint. There are numerous indications in the expert’s report that both parties are devoted parents. A sound basis in the record exists for the court’s determination that joint custody was in the child’s best interests. Concur—Sullivan, J. P., Rubin, Ross and Williams, JJ.